Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-9, 12, and 16 of U.S. Patent No. 10772467 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the allowed claims are narrower.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 8-10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 20080190408 A1), hereinafter Hsu, in view of Rumsey (US 2787996 A), hereinafter Rumsey, and further in view of You (US 20130134854 A1), hereinafter You.

Regarding claim 1, Hsu discloses a cooking station for cooking a food product, comprising: 
a main body having a vertically extending wall (“cabinet assembly 84” paragraph [0056]) extending between a bottom end and a lid at an upper end (“rectangular lid 70” paragraph [0056]), the vertically extending wall extending laterally so as to at least partially define a cooking chamber within the main body (Figures 7 and 8), the main body defining a first insert opening and a second insert opening therein, the first insert opening being positioned at a lower portion of the main body and the second insert opening being positioned above the first insert opening of the main body (The inserts for the drawers 34 and 36); and 
an insert sized to be removably positioned through either one of the first insert opening and the second insert opening (“only one gas burning drawer 34 and one solid fuel burning drawer 36 (which are the same as in the first embodiment). There is also a storage drawer 86, which does not provide heat. The drawers may be exchanged, as in the first embodiment. The uppermost drawer provides heat to the barbeque grill” paragraph [0056]), the insert having heating element structure configured to deliver heat to a food product (“FIG. 13 is a perspective view of a first type of gas burning drawer 104, that may be used with either of the preferred embodiments of the invention, having a round gas burner 106” paragraph [0059] and “FIG. 15 is a perspective view of a first type of solid fuel burning drawer 114, that may be used with either of the preferred embodiments of the invention, having a retaining wall 116 for keeping the burning fuel in the center of the drawer” paragraph [0060]). 

    PNG
    media_image1.png
    638
    584
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    700
    544
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    414
    553
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    446
    550
    media_image4.png
    Greyscale


the main body including a door, the door vertically slidable along the vertically extending wall of the main body to close-off either the first insert opening or the second insert opening; or
upon the insert being positioned in the first insert opening, the door is vertically slidable to be positioned to close-off the second insert opening and, upon the insert being positioned in the second insert opening, the door is vertically slidable to be positioned to close-off the first insert opening.

One difference between the claims and the prior art is that in the prior art the insert being used is in the top insert opening while the insert not in use is in the bottom insert opening, whereas in the claims the user may put the insert in either of the insert openings (The examiner notes that one could use either insert individually in either insert opening, but Hsu does not disclose such use). Rumsey teaches a cooking station where the insert is adjustably inserted closer or further away from the cooking surface (“The side walls are provided with vertically spaced ledges 24 for the combined fuel and drip pan 25. This pan is provided with an outturned flange-like rim 26 which may be selectively engaged with the ledges 24 to position the fuel pan in proper relation to the grid for the particular food being cooked” column 2, line 10).

    PNG
    media_image5.png
    525
    386
    media_image5.png
    Greyscale

In view of Rumsey’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the insert in use is positionable in a first insert position closer to the cooking surface, and wherein the insert in use is positionable in a second insert position farther from the cooking surface as is taught in Rumsey, in the cooking station disclosed by Hsu.
One would have been motivated to include wherein the insert in use is positionable in a first insert position closer to the cooking surface, and wherein the insert in use is positionable in a second insert position farther from the cooking surface because Rumsey states that this is beneficial depending on the particular food being cooked. In other words, different foods will benefit from the heat source being closer or farther away. Therefore, incorporating this feature will expand the usefulness of the cooking station. The examiner notes that Rumsey is not necessarily relied upon to teach a specific limitation of the claim, 

Hsu, as modified by Rumsey, does not disclose:
the main body including a door, the door vertically slidable along the vertically extending wall of the main body to close-off either the first insert opening or the second insert opening; or
upon the insert being positioned in the first insert opening, the door is vertically slidable to be positioned to close-off the second insert opening and, upon the insert being positioned in the second insert opening, the door is vertically slidable to be positioned to close-off the first insert opening.

However, You teaches:
the main body including a door, the door vertically slidable along the vertically extending wall of the main body to close-off either the first opening or the second opening; and
upon use of the first opening, the door is vertically slidable to be positioned to close-off the second opening and, upon use of the second opening, the door is vertically slidable to be positioned to close-off the first opening (“the cover 140 may be disposed on a desired position by moving up and down. The cover 140 may be disposed at a position to block a front region of one of the lower compartment 123a, the middle compartment 123b and the upper compartment 123c” paragraph [0101]).

    PNG
    media_image6.png
    617
    552
    media_image6.png
    Greyscale

By the modification of Rumsey, the insert may be placed in either the first insert opening or the second insert opening. This results in a scenario in which it will be impossible to leave the second insert in the cooking station (i.e. if the insert is used in the lower insert opening, the unused insert would block the heat therefrom if inserted in the upper insert opening). However, using a single insert at any given time will leave an opening in the cabinet from which heat would escape. You teaches a door which is positionable over a first opening or a second opening depending on which opening is accessed.


the main body including a door, the door vertically slidable along the vertically extending wall of the main body to close-off either the first opening or the second opening; and
upon use of the first opening, the door is vertically slidable to be positioned to close-off the second opening and, upon use of the second opening, the door is vertically slidable to be positioned to close-off the first opening as is taught in You, in the cooking station as presently modified.
One would have been motivated to include:
the main body including a door, the door vertically slidable along the vertically extending wall of the main body to close-off either the first opening or the second opening; and
upon use of the first opening, the door is vertically slidable to be positioned to close-off the second opening and, upon use of the second opening, the door is vertically slidable to be positioned to close-off the first opening because You states “Under such configuration, a temperature change occurring from a predetermined region inside the cooling chamber when the cooling chamber is open, can be prevented” (abstract). Therefore, including the door in the cooking station as modified will prevent a temperature change.

Regarding claim 2, Hsu, as modified by Rumsey and You, discloses the cooking station of claim 1, wherein the heating element structure comprises gas heating element structure for cooking the food product (“FIG. 13 is a perspective view of a first type of gas burning drawer” paragraph [0045]).

Regarding claim 3, Hsu, as modified by Rumsey and You, discloses the cooking station of claim 1, wherein the heating element structure comprises container structure sized and configured to hold charcoal for cooking the food product (“FIG. 15 is a perspective view of a first type of solid fuel burning drawer” paragraph [0047]).

Regarding claim 4, Hsu, as modified by Rumsey and You, discloses the cooking station of claim 1, wherein the insert is positionable in the first insert opening in a first position and a second position for 

Regarding claim 5, Hsu, as modified by Rumsey and You, discloses the cooking station of claim 1, wherein the main body comprises a ledge sized to hold a removable grill such that the grill is positionable above the second insert opening (“the upper supporting frame 90 on which the surface plate is retained” paragraph [0057] and “a surface plate 62 with three openings for a wok grill 64, a circular teriyaki plate 66, and a rectangular barbeque grill plate 68” paragraph [0056]).

Regarding claim 8, Hsu discloses a cooking station system for cooking a food product, comprising: 
a main body having a vertically extending wall (“cabinet assembly 84” paragraph [0056]) extending between a bottom end and an upper end with a lid (“rectangular lid 70” paragraph [0056]), the main body defining a lower insert opening and an upper insert opening (The inserts for the drawers 34 and 36); and 
a first insert sized and configured to be removably positioned within either one of the lower insert opening and the upper insert opening (“only one gas burning drawer 34 and one solid fuel burning drawer 36 (which are the same as in the first embodiment). There is also a storage drawer 86, which does not provide heat. The drawers may be exchanged, as in the first embodiment. The uppermost drawer provides heat to the barbeque grill” paragraph [0056]), the first insert having heating element container structure configured to deliver heat to the food product (“FIG. 13 is a perspective view of a first type of gas burning drawer 104, that may be used with either of the preferred embodiments of the invention, having a round gas burner 106” paragraph [0059] and “FIG. 15 is a perspective view of a first type of solid fuel burning drawer 114, that may be used with either of the preferred embodiments of the invention, having a retaining wall 116 for keeping the burning fuel in the center of the drawer” paragraph [0060]).

Hsu does not disclose:

upon the first insert being positioned in the lower insert opening, the slideable door is slideable to be positioned to close-off the upper insert opening and, upon the first insert being positioned in the upper insert opening, the slideable door is slideable to be positioned to close-off the lower insert opening.

One difference between the claims and the prior art is that in the prior art the insert being used is in the top insert opening while the insert not in use is in the bottom insert opening, whereas in the claims the user may put the insert in either of the insert openings (The examiner notes that one could use either insert individually in either insert opening, but Hsu does not disclose such use). Rumsey teaches a cooking station where the insert is adjustably inserted closer or further away from the cooking surface (“The side walls are provided with vertically spaced ledges 24 for the combined fuel and drip pan 25. This pan is provided with an outturned flange-like rim 26 which may be selectively engaged with the ledges 24 to position the fuel pan in proper relation to the grid for the particular food being cooked” column 2, line 10).

In view of Rumsey’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the insert in use is positionable in a first insert position closer to the cooking surface, and wherein the insert in use is positionable in a second insert position farther from the cooking surface as is taught in Rumsey, in the cooking station disclosed by Hsu.
One would have been motivated to include wherein the insert in use is positionable in a first insert position closer to the cooking surface, and wherein the insert in use is positionable in a second insert position farther from the cooking surface because Rumsey states that this is beneficial depending on the particular food being cooked. In other words, different foods will benefit from the heat source being closer or farther away. Therefore, incorporating this feature will expand the usefulness of the cooking station. The examiner notes that Rumsey is not necessarily relied upon to teach a specific limitation of the claim, 

Hsu, as modified by Rumsey, does not disclose:
the main body including a slideable door slideable and moveable to close-off either the lower and upper insert opening; or
upon the first insert being positioned in the lower insert opening, the slideable door is slideable to be positioned to close-off the upper insert opening and, upon the first insert being positioned in the upper insert opening, the slideable door is slideable to be positioned to close-off the lower insert opening.

However, You teaches:
the main body including a door, the door vertically slidable along the vertically extending wall of the main body to close-off either the first opening or the second opening; and
upon use of the first opening, the door is vertically slidable to be positioned to close-off the second opening and, upon use of the second opening, the door is vertically slidable to be positioned to close-off the first opening (“the cover 140 may be disposed on a desired position by moving up and down. The cover 140 may be disposed at a position to block a front region of one of the lower compartment 123a, the middle compartment 123b and the upper compartment 123c” paragraph [0101]).

By the modification of Rumsey, the insert may be placed in either the first insert opening or the second insert opening. This results in a scenario in which it will be impossible to leave the second insert in the cooking station (i.e. if the insert is used in the lower insert opening, the unused insert would block the heat therefrom if inserted in the upper insert opening). However, using a single insert at any given time will leave an opening in the cabinet from which heat would escape. You teaches a door which is positionable over a first opening or a second opening depending on which opening is accessed.

In view of You’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 

upon use of the first opening, the door is vertically slidable to be positioned to close-off the second opening and, upon use of the second opening, the door is vertically slidable to be positioned to close-off the first opening as is taught in You, in the cooking station as presently modified.
One would have been motivated to include:
the main body including a door, the door vertically slidable along the vertically extending wall of the main body to close-off either the first opening or the second opening; and
upon use of the first opening, the door is vertically slidable to be positioned to close-off the second opening and, upon use of the second opening, the door is vertically slidable to be positioned to close-off the first opening because You states “Under such configuration, a temperature change occurring from a predetermined region inside the cooling chamber when the cooling chamber is open, can be prevented” (abstract). Therefore, including the door in the cooking station as modified will prevent a temperature change.

Regarding claim 9, Hsu, as modified by Rumsey and You, discloses the cooking station system of claim 8, wherein the first insert is positionable in the lower insert opening in a first position and a second position for cooking the food product (By the modification) such that the first insert, in the first position, is partially inserted within the lower insert opening and such that the first insert, in the second position, is fully inserted within the lower insert opening (The drawers are capable of being maneuvered to the claimed positions).

Regarding claim 10, Hsu, as modified by Rumsey and You, discloses the cooking station system of claim 8, further comprising a second insert sized and configured to be removably positioned within the lower insert opening or the upper insert opening, the second insert having gas heating element structure configured to cook the food product (“FIG. 13 is a perspective view of a first type of gas burning drawer 104, that may be used with either of the preferred embodiments of the invention, having a round gas burner 106” paragraph [0059] and “FIG. 15 is a perspective view of a first type of solid fuel burning drawer 

Regarding claim 12, Hsu, as modified by Rumsey and You, discloses the cooking station system of claim 8, wherein the main body comprises a ledge sized to hold a removable grill such that the grill is positionable above the second insert opening (“the upper supporting frame 90 on which the surface plate is retained” paragraph [0057] and “a surface plate 62 with three openings for a wok grill 64, a circular teriyaki plate 66, and a rectangular barbeque grill plate 68” paragraph [0056]).

Regarding claim 14, Hsu, as modified by Rumsey and You, discloses the cooking station system of claim 8. 

Rumsey further teaches wherein the main body includes rails extending horizontally within the main body to correspond with the lower insert opening and the upper insert opening such that the first insert is configured to be manually moveable through one of the first and second insert openings and along the rails corresponding therewith (24).

In view of Rumsey’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the main body includes rails extending horizontally within the main body to correspond with the lower insert opening and the upper insert opening such that the first insert is configured to be manually moveable through one of the first and second insert openings and along the rails corresponding therewith as is taught in Rumsey, in the cooking station as presently modified.
One would have been motivated to include wherein the main body includes rails extending horizontally within the main body to correspond with the lower insert opening and the upper insert opening such that the first insert is configured to be manually moveable through one of the first and second insert openings and along the rails corresponding therewith because rails provide additional support which will result in a more secure arrangement.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu, in view of Rumsey, in view of You, and further in view of Thompson (US 6321741 B1), hereinafter Thompson.

Regarding claim 6, Hsu, as modified by Rumsey and You, discloses the cooking station of claim 1. 

Hsu, as modified by Rumsey and You, does not disclose one or more food suspension elements sized to extend horizontally across an upper portion of the main body, the one or more food suspension elements configured to suspend removeable hook elements for suspending the food product thereto.

However, Thompson teaches one or more food suspension elements sized to extend horizontally across an upper portion of the main body, the one or more food suspension elements configured to suspend removeable hook elements for suspending the food product thereto (“suspending hooks 70 from the top bar 16 to support pots, pans or other cooking implements above the fire” column 3, line 62).

    PNG
    media_image7.png
    468
    427
    media_image7.png
    Greyscale

In view of Thompson’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include one or more food suspension elements sized to extend horizontally across an upper portion of the main body, the one or more food suspension elements configured to suspend removeable hook elements for suspending the food product thereto as is taught in Thompson, in the cooking station as presently modified.
One would have been motivated to include one or more food suspension elements sized to extend horizontally across an upper portion of the main body, the one or more food suspension elements configured to suspend removeable hook elements for suspending the food product thereto because including the food suspension element of Thompson increases the functionality of the station by allowing different types of cooking.

Regarding claim 13, Hsu, as modified by Rumsey and You, discloses the cooking station system of claim 8. 

Hsu, as modified by Rumsey and You, does not disclose one or more food suspension elements sized to extend horizontally across an upper portion of the main body, the one or more food suspension elements configured to suspend removeable hook elements for suspending the food product thereto.

However, Thompson teaches one or more food suspension elements sized to extend horizontally across an upper portion of the main body, the one or more food suspension elements configured to suspend removeable hook elements for suspending the food product thereto (“suspending hooks 70 from the top bar 16 to support pots, pans or other cooking implements above the fire” column 3, line 62).

In view of Thompson’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include one or more food suspension elements sized to extend horizontally across an upper portion of the main body, the one or more food suspension elements configured to suspend removeable hook elements for suspending the food product thereto as is taught in Thompson, in the cooking station as presently modified.
One would have been motivated to include one or more food suspension elements sized to extend horizontally across an upper portion of the main body, the one or more food suspension elements configured to suspend removeable hook elements for suspending the food product thereto because including the food suspension element of Thompson increases the functionality of the station by allowing different types of cooking.

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu, in view of Rumsey, in view of You, and further in view of Miller (US 10285540 B1), hereinafter Miller.

Regarding claim 7, Hsu, as modified by Rumsey and You, discloses the cooking station of claim 1. 

Hsu, as modified by Rumsey and You, does not disclose wherein the main body comprises two wheels and a handle each positioned on a single side of the main body, the handle positioned at an upper portion of the main body, the two wheels and the handle configured to facilitate manually tilting the main body to facilitate portability of the main body.

However, Miller teaches wherein the main body comprises two wheels and a handle each positioned on a single side of the main body, the handle positioned at an upper portion of the main body, the two wheels and the handle configured to facilitate manually tilting the main body to facilitate portability of the main body (“two wheels (72) rotatably supported on the axle to facilitate moving of the system, a handle (74) on the drum adjacent to the upper edge” claim 6).

    PNG
    media_image8.png
    421
    487
    media_image8.png
    Greyscale

In view of Miller’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the main body comprises two wheels and a handle each positioned on a single side of the main body, the handle positioned at an upper portion 
One would have been motivated to include wherein the main body comprises two wheels and a handle each positioned on a single side of the main body, the handle positioned at an upper portion of the main body, the two wheels and the handle configured to facilitate manually tilting the main body to facilitate portability of the main body because this reduces the number of wheels and will be less likely to allow the station to accidentally shift.

Regarding claim 11, Hsu, as modified by Rumsey and You, discloses the cooking station system of claim 8. 

Hsu, as modified by Rumsey and You, does not disclose wherein the main body comprises two wheels and a handle each positioned on a single side of the main body, the handle positioned at an upper portion of the main body, the two wheels and the handle configured to facilitate manually tilting the main body to facilitate portability of the main body.

However, Miller teaches wherein the main body comprises two wheels and a handle each positioned on a single side of the main body, the handle positioned at an upper portion of the main body, the two wheels and the handle configured to facilitate manually tilting the main body to facilitate portability of the main body (“two wheels (72) rotatably supported on the axle to facilitate moving of the system, a handle (74) on the drum adjacent to the upper edge” claim 6).

In view of Miller’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the main body comprises two wheels and a handle each positioned on a single side of the main body, the handle positioned at an upper portion of the main body, the two wheels and the handle configured to facilitate manually tilting the main body to facilitate portability of the main body as is taught in Miller, in the cooking station as presently modified.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cardwell (US 3096706 A) “In operation, the handle and rail cooperating element of each of the heating units, the food pan and the food basket may be inserted in any pair of opposed rails, either for use or for storage”

    PNG
    media_image9.png
    608
    472
    media_image9.png
    Greyscale

Thibodeaux (US 20120247448 A1) 

    PNG
    media_image10.png
    528
    708
    media_image10.png
    Greyscale

Stannis (US 20070170823 A1) “the door is slidable to alternatively cover or reveal one or the other of the modular sections with the door presenting a closed appearance in either position”
Dyett (US 2406750 A) “door 17 is a sliding door”

    PNG
    media_image11.png
    309
    270
    media_image11.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762